Citation Nr: 0614596	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  03-15 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1966 to October 
1977.  

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In that rating decision 
the RO denied service connection for PTSD. 


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for the claimed disorder, 
there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 1110 (West 2002); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2005).  
The veteran asserts that he currently suffers from PTSD, 
which he relates to both combat and non-combat stressors 
experienced during military service.  In support of his 
claim, he submits his subjective complaints of frequent, 
terrifying nightmares, irritability, discomfort in crowds, 
and jumpiness. 

In adjudicating a claim for service connection for PTSD, the 
Board must make a specific finding as to whether the veteran 
engaged in combat.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The veteran's service personnel records reveal two 
tours of duty in the Republic of Vietnam and participation in 
numerous counteroffensive campaigns.  Service records also 
note his receipt of several service medals, including the 
Vietnam Service Medal, Vietnam Campaign Medal, Vietnam Cross 
of Gallantry, and an Army Commendation medal.  Service 
medical records also reference a traumatic scar on his right 
leg attributable to a 1969 shrapnel wound.  The Board finds, 
therefore, that based upon the evidence of record, the 
veteran did engage in combat while in service. 

The veteran underwent a VA evaluation for PTSD in April 2005, 
with an addendum submitted in May 2005 to ensure medical 
records in his claims file were considered in reaching a 
diagnosis.  During the examination, he reported a high 
startle reaction and discomfort in crowded restaurants and 
shopping centers.  He also reported nightmares two to three 
times per month, and that the nightmares occasionally 
involved traumatic events he witnessed during the war.  He 
stated that his most traumatic Vietnam war-related experience 
involved surviving a rocket attack.  

He also admitted to experiencing significant stress in his 
personal life; such as separation from his wife, criminal 
forgery charges against him that were eventually dropped, his 
son's impending deployment to Iraq, and his pregnant 
daughter-in-law's car accident.  He reported recurrent 
interfering thoughts about accidents and injuries that result 
from accidents, such as a motor vehicle accident he witnessed 
which resulted in the decapitation of one of the passengers.
  
The veteran had previously undergone a VA psychiatric 
evaluation for PTSD in May 2002 with the same examining 
physician.  He reported having difficulty sleeping and 
frequent nightmares, although he did not have recurring 
dreams.  He related that his dreams sometimes involved "star 
wars junk."  He reported having intrusive thoughts about 
both his wife and his experiences in Vietnam.  With regard to 
his Vietnam stressors, he reported experiencing tornadoes and 
mortar attacks while at base camp.  He reported feeling 
distressed by the death of a friend who stepped on a land 
mine soon after arriving in Vietnam.  

The psychiatric examiner noted that the veteran reported 
different stressors, nightmares, and intrusive thoughts 
during his two PTSD psychiatric examinations.  In addition, 
the psychiatrist determined that the symptoms the veteran 
complained of were relatively mild.  The examiner concluded 
that the veteran's symptoms were probably related to post-
military stressors.  The psychiatrist diagnosed depression as 
the cause of the veteran's symptoms; as the evidence was 
insufficient to warrant a diagnosis of PTSD.  After reviewing 
the veteran's claims file in May 2005, the VA examiner again 
did not find sufficient evidence of PTSD, although he did not 
rule out the possibility that the veteran could have PTSD.  
The Board finds that this examination is sufficient to make a 
determination in this case.  The examiner had a chance to 
review the veteran's claim s folder.  He had also reviewed 
the veteran's electronic medical records and noted the 
discrepancies in earlier diagnoses.  He did not find 
sufficient evidence to substantiate a diagnosis of PTSD and 
provided his reasons for this.  While he admitted that he 
could not completely rule out the possibility that the 
veteran does have PTSD, the Board finds that this statement 
does not place the evidence in equipoise because it is 
speculative in nature.  Evidence merely indicating that the 
disorder may or may not exist, or may or may not be related 
was too speculative to establish the presence of the disorder 
or any relationship.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  

In support of his claim, the veteran has also submitted VA 
treatment records from October 1997 to April 2005.  Although 
he frequently complained of nightmares, irritability, and 
jumpiness; he was not diagnosed as having PTSD after 
undergoing a psychiatric examination.  In June 2000, the 
veteran was assessed as having a dysthymic disorder 
(depression) with anger.  He was prescribed medication and 
referred to an anger management therapy group.  In January 
2001, he continued to seek treatment for depression and 
anger.  His treating physician noted that his improved mood 
seemed to be directly related to a change in his living 
situation.  In August 2003, the veteran sought treatment for 
an unrelated condition.  During the medical examination he 
expressed feelings of depression as a result of the 
medications he was taking.  

Further, the veteran did not voice any psychiatric or nervous 
complaints during service.  During his service induction 
examination in April 1966, he did not report depression, 
excessive worry, frequent or terrifying nightmares, or 
nervous trouble.  His psychiatric health was considered 
normal during March 1970, October 1970, and September 1972 
medical examinations.  His August 1977 separation examination 
also reflected no diagnosis of PTSD or any other psychiatric 
condition.  
Thus, although the examining psychiatrist could not 
definitively rule out a possible diagnosis of PTSD in May 
2005, the most probative evidence of record reveals that the 
veteran experiences depression directly related to post-
service stressors.  The sincerity of the veteran's belief 
that his frequent nightmares, jumpiness, and discomfort in 
crowds are related to service is not in question.  However, a 
layperson is not competent to opine on matters requiring 
medical knowledge, such as the underlying condition causing 
his symptoms.  In light of the VA examiner's April and May 
2005 diagnoses of depression rather than PTSD and the 
veteran's past diagnoses of depression; the Board finds that 
the veteran does not have PTSD.  Despite confirmation of the 
veteran's combat experience; where there is no diagnosis of 
current psychiatric disability characterized as PTSD, the 
criteria for a grant of service connection for PTSD has not 
been met.  Therefore, the preponderance of the evidence is 
against the claim, the "benefit of the doubt rule" does not 
apply, and the veteran's claim of service connection for PTSD 
must be denied.

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish service 
connection in correspondence dated March 2002 by informing 
him of the evidence he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  Because service connection has 
been denied, any question as to the appropriate disability 
rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records, his VA treatment records, and provided the 
veteran VA psychiatric examinations conducted on May 2002, 
April 2005, and May 2005.  He has not indicated the existence 
of any other evidence that is relevant to this appeal.  The 
Board concludes that all relevant data has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating this claim. 


ORDER

The claim of entitlement to service connection for post 
traumatic stress disorder (PTSD) is denied. 




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


